1

2

3                                    UNITED STATES DISTRICT COURT

4                                         DISTRICT OF NEVADA

5                                                      ***

6
      SEAN KENNEDY, et al.,
7
                           Plaintiffs,
8                                                        2:17-cv-00880-JCM-VCF
      vs.                                                ORDER
9     LAS VEGAS SAND CORP., et al.,
10                         Defendants.

11

12          Before the court is the Joint Request for a Status Conference with Magistrate Judge to Resolve
13   Pre-Trial Order Deadline Dispute (ECF NO. 181).
14          Accordingly,
15          IT IS HEREBY ORDERED that a status hearing is scheduled for 10:00 AM, July 1, 2019, in
16   Courtroom 3D.
17

18          DATED this 17th day of June, 2019.
                                                              _________________________
19
                                                              CAM FERENBACH
20
                                                              UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
